t c memo united_states tax_court estate of houshang mehrafsar deceased bank of america nt sa special administrator petitioner v commissioner of internal revenue respondent docket no filed date hugh j snow for petitioner nancy c mccurley for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency in petitioner's federal estate_tax in the amount of dollar_figure respondent further determined that petitioner is liable for an addition_to_tax for late filing of the estate_tax_return in the amount of dollar_figure after concessions the sole issue for decision is whether petitioner is liable for the previously mentioned addition_to_tax for late filing pursuant to sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein at the time the petition was filed the special administrator's principal_place_of_business was in pasadena california houshang mehrafsar decedent died on date he was survived by his only child marlon mehrafsar mehrafsar at the time of decedent's death mehrafsar wa sec_21 years old and had earned an associate's degree mehrafsar was appointed the special administrator of decedent's_estate and he was serving in such capacity when the estate's federal estate_tax_return was filed bank of america nt is now the special administrator of decedent's_estate during his lifetime decedent had a continuing association with his business adviser and his attorney leonard warren warren decedent's business adviser was a professional real_estate broker and appraiser in such capacity warren served as an adviser to decedent's real_estate investment activities 1unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure warren died in john hanrahan hanrahan was decedent's attorney upon assuming his duties as special administrator mehrafsar was aware of the requirement to file a federal estate_tax_return for decedent's_estate within 9-months of decedent's date of death mehrafsar began undertaking his responsibilities as special administrator with the assistance of hanrahan and warren this was consistent with decedent's prior requests in june or date however hanrahan died and mehrafsar retained the services of a local law firm hastings blanchard weiler kennedy hastings for guidance in proceeding with his duties as special administrator jack a crickard crickard had an association with hastings and was one of hastings' attorneys who assisted mehrafsar in matters pertaining to the estate acting on the advice of hastings mehrafsar filed an application_for an extension of time to file form the estate_tax_return the application was prepared by hastings signed by mehrafsar in hastings' office and requested a 12-month extension until date mehrafsar did not attach an estimated_tax payment to the application in addition to providing mehrafsar's address the application contained a statement that the value of the estate cannot be estimated due to estate litigation the internal_revenue_service irs granted mehrafsar a month extension until date the approval is provided on the bottom portion of the application and is accompanied by a stamp which reads the maximum extension allowed for filing is months the approval which also instructs mehrafsar to request more time to pay when you file the form_706 in march is dated date in date hastings informed mehrafsar that it was concerned with mehrafsar's reluctance to follow its advice hastings was particularly concerned with mehrafsar's refusal to liquidate various real properties contained in the estate there was also disagreement as to appraisal values derived by a court-appointed probate referee this friction quickly intensified and hastings withdrew from representing mehrafsar on date mehrafsar sought assistance from a second law firm in date after hastings' withdrawal with the assistance of this second firm mehrafsar filed the federal estate_tax_return for decedent's_estate on date respondent thereafter determined that mehrafsar undervalued decedent's_estate and issued a notice_of_deficiency opinion sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return the addition_to_tax imposed is equal to percent of the amount_required_to_be_shown_as_tax on a return for each month or fraction thereof for which a return is delinquent not to exceed percent in the aggregate in the instant case the estate_tax_return was filed on date months and days after the extended due_date of date the addition_to_tax does not apply if the failure_to_file on time is due to reasonable_cause and not willful neglect sec_6651 whether a delinquent filing was due to reasonable_cause and not willful neglect is a factual matter to be decided based upon a review of the entire record 49_tc_200 affd 410_f2d_302 6th cir petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 in the instant case respondent does not argue that the dilatory filing was due to willful neglect consequently we need only decide whether petitioner has established that its delinquent filing was due to reasonable_cause in order to show reasonable_cause for the late filing the estate must show that despite its exercise of ordinary business care and prudence it was unable to file the return within the prescribed time 469_us_241 92_tc_899 sec_301_6651-1 proced admin regs petitioner has not satisfied this burden petitioner principally argues that hastings advised mehrafsar that mehrafsar could postpone the due_date of the return by months and that although hastings' advice was undoubtedly erroneous mehrafsar's reliance on such advice satisfies the reasonable_cause exception under sec_6651 we disagree although reasonable reliance on the erroneous advice of an attorney with respect to the due_date of a return can constitute reasonable_cause within the meaning of sec_6651 98_tc_294 petitioner has not persuaded us that mehrafsar's reliance on hastings' advice provided reasonable_cause to excuse the late filing we agree that hastings provided erroneous advice to mehrafsar this is clear from the form_4768 hastings prepared for mehrafsar's signature in direct conflict with sec_6081 which generally limits an extension to months the form_4768 prepared by hastings requested a 12-month extension it is reasonable to assume that hastings discussed the content of the form_4768 with mehrafsar at the time he signed the form as a result it is equally reasonable to assume that mehrafsar at the time he signed the form_4768 believed that a 12-month extension was possible but the record indicates that mehrafsar discovered sometime after completing the form_4768 on september 2in fact the record suggests that hastings honestly believed that a 12-month extension was possible we reach this conclusion because hastings corresponded with mehrafsar on date days before the return was due regarding tentative real_property appraisal values obtained by a probate referee and mentioned nothing about the due_date being days later if hastings had been aware of sec_6081 we are convinced the above-referenced correspondence would have indicated as much but before date as is maintained by mehrafsar that the irs had granted only a 6-month extension of time to file the estate_tax_return mehrafsar's testimony otherwise is incredible on date after mehrafsar had retained new legal counsel mehrafsar wrote a letter to the irs in which he explained that he had been approved for an extension of time to file the estate_tax_return but was unable to locate his copy of the extension the letter continues with mehrafsar requesting another copy of the extension it is clear from the language used in this letter that mehrafsar learned prior to date that the irs had approved only a 6-month extension if as he claims mehrafsar was not aware until sometime in date that the irs had granted only a 6-month extension we question whether he would have written a letter in date explaining that he had been approved for an extension but was unable to locate his copy of the approval this is especially so in light of mehrafsar's testimony that at the time he signed the form_4768 he was unaware that extension requests were subject_to approval by the irs a question remains however as to precisely when mehrafsar learned that he had received only a 6-month extension of time to file the estate_tax_return the record is less than explicit on this matter but a finding is necessary in order to determine the extent to which an addition_to_tax imposed by sec_6651 applies we find that petitioner has failed to establish that mehrafsar did not receive notice of the return's extended due_date prior to date we decline to accept mehrafsar's self-serving and contradicted testimony to the contrary part of the form_4768 is entitled notice to applicant--to be completed by the internal_revenue_service and is the portion of the form where the irs approved with qualification mehrafsar's extension request until date the approval is dated date moreover mehrafsar's address is the only address listed on the form_4768 and there is no indication that the irs used an address other than that which is on the form when providing notice of the approval to mehrafsar petitioner's argument that we should not construe mehrafsar's letter dated date in the manner discussed herein is unpersuasive accordingly we conclude that mehrafsar subsequent to becoming aware of the return's extended due_date did not reasonably rely on the erroneous advice he had received from hastings regarding the due_date of the estate_tax_return hence as the return was filed on date which is more than months after date sec_6651 imposes an addition_to_tax in the amount of percent of the amount of tax required to be shown on the estate_tax_return petitioner points to several other factors as evidence for its contention that the reasonable_cause exception provided for in sec_6651 applies to the facts of this case these factors include mehrafsar's youth and inexperience the complexity and illiquidity of the estate the existence of multiple wills an inability to obtain property appraisal values and the need to locate estate assets none of these factors whether viewed individually or collectively convince us that the reasonable_cause exception precludes application of the late filing penalty in the instant case petitioner cites little authority for its argument pertaining to most of these factors the authority petitioner does cite is inapposite we do not find that mehrafsar's age or inexperience in tax matters presents a valid defense to the addition_to_tax he was over years old at the time of decedent's death furthermore mehrafsar did not undertake his duties as special administrator on his own but with the assistance of several professional advisers similarly we do not find that the complexity of decedent's_estate whether due to pending will contests or the need to locate additional assets prevented mehrafsar from filing timely the estate_tax_return the law requires that a return be filed timely based upon the information then available estate of duttenhofer v commissioner t c pincite 79_tc_298 if and when the pending complexities were resolved in a manner that affected estate_tax liability petitioner could have filed an amended_return see estate of duttenhofer v commissioner supra by the same token we also reject petitioner's illiquidity argument because it is wholly without merit moreover petitioner's argument regarding the estate's inability to obtain property appraisal values is equally without merit after carefully examining the facts and circumstances of this case and after giving appropriate weight to the testimony of each witness and the exhibits contained in the record we conclude that petitioner has failed to establish that the delinquent filing of the estate_tax_return was due to reasonable_cause accordingly respondent's determination is sustained to reflect the foregoing decision will be entered under rule
